—Judgment, Supreme Court, Bronx County (Daniel Sullivan, J., at jury trial and sentence; Gerald Sheindlin, J., at resentence), rendered December 9, 1997, as amended April 29, 1998, convicting defendant of murder in the second degree and two counts of attempted murder in the second degree, and sentencing him, as a second felony offender, to a term of 25 years to life concurrent with two concurrent terms of 12V2 years, respectively, unanimously affirmed.
The record establishes a valid waiver of defendant’s right to be present at certain sidebar conferences with prospective jurors (see, People v Brown, 256 AD2d 92, lv denied 93 NY2d 967). The waiver was stated by counsel in defendant’s presence and after defendant had exercised his right to be present at previous sidebars.
Since defendant’s ineffective assistance claim rests primarily on matters of trial strategy, it would require a CPL 440.10 motion in order to further develop the record. To the extent that the present record permits review, we conclude that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Counsel’s failure to request an alibi charge or to emphasize the alibi issue in summation can be readily explained by the weakness of the alibi testimony.
We perceive no basis for reduction of sentence.
Defendant’s remaining contentions, including those relating to the charge on identification, are unpreserved and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur — Nardelli, J. P., Mazzarelli, Wallach, Lerner and Friedman, JJ.